DETAILED ACTION

Response to Amendment

	Amendments and response received 09/15/2022 have been entered. Claims 1-8 are currently pending in this application. Claims 1, 4, 7 and 8 have been amended. Amendments and response are addressed hereinbelow.

Claim Interpretation

	Upon further examination of the claim structure and response received, the claimed “image generating unit” is not seen to invoke means-plus-function as the claim indicates that the unit is “connected to” the storage unit. The connection indicates a structural device. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiichiro Oku (US 20080180470 A1) in view of Katsuyuki Takahashi (US 20080239380 A1).

Regarding claim 1, Oku discloses an image forming apparatus (¶ [13]) comprising: 
an image generating unit (Fig. 6 numeral 116) configured to generate image data (¶ [13]); 
an image forming unit (Fig. 10 numeral 50) configured to control image formation based on the image data (¶ [13]); 
a storage unit (Fig. 10 numeral 118) that is provided between the image generating unit and the image forming unit and temporarily stores the image data (¶ [96]); 
a first connecting unit that connects the image generating unit and the storage unit (Fig. 6 numeral 151) and perform transferring of the image data from the image generating unit to the storage unit, provided between the image generating unit and the image forming unit (¶ [105]); and 
a second connecting unit that connects the storage unit and the image forming unit (Fig. 6 numeral 152) and performs transferring of the image data from the storage unit, provided between the image generating unit and the image forming unit, to the image forming unit (¶ [126]).
Oku fails to explicitly disclose the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency.
Takahashi, in the same field of endeavor of an image forming apparatus which adjusts rendering and image forming speeds for print efficiency (Abstract), teaches the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency (¶ [113] transfer of data to HDD slowed while data transfer to the printer is sped up).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches the first connecting unit performing transfer of the image data at a first operating frequency and the second connecting unit performing transfer of the image data at a second operating frequency higher than the first operating frequency to prevent print buffer overflow of data in the storage area and execute processing and printing in parallel which improves printer throughput.
Oku fails to explicitly disclose wherein when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit.
Takahashi teaches when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit (¶ [125] and ¶ [127-128]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches when a predetermined data amount is accumulated in the storage unit, the accumulated image data is transferred to the image forming unit to determine the best course of action in printing image data to maintain the most efficient data workflow.

Regarding claim 2, Oku discloses the image forming apparatus according to claim 1, wherein the predetermined data amount is a data amount according to a ratio of the first operating frequency to the second operating frequency (see rejection of claim 1 wherein Takahashi teaches the data amount accumulated directly correlates to the first and second operating frequencies based on a threshold reached).

Regarding claim 3, Oku discloses the image forming apparatus according to claim 1 (see rejection of claim 1). 
Oku fails to explicitly disclose wherein the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency.
Takahashi teaches the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency (¶ [116]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Oku comprising an image generating unit and image forming unit to utilize the teachings Takahashi which teaches the predetermined data amount is a data amount that makes the first operating frequency match the second operating frequency to maintain the most efficient data workflow thereby improving print throughput.

Regarding claim 7, Oku discloses the image forming apparatus according to claim 1, wherein in a case where a data amount of the generated image data has reached another predetermined data amount, the image generating unit outputs the generated image data to the storage unit (¶ [17] print data for one line accumulated).

Regarding claim 8, Oku discloses a control method for an image forming apparatus that comprises 
an image generating unit configured to generate image data (see rejection of claim 1); 
an image forming unit configured to control image formation based on the image data (see rejection of claim 1), and
a storage unit that is provided between the image generating unit and the image forming unit (see rejection of claim 1),
the control method comprising: 
transferring the generated image data from the image generating unit to the storage unit, provided between the image generating unit and the image forming unit, via a first connecting unit that connects the image generating unit and the storage unit and operates at a first operating frequency (see rejection of claim 1); 
temporarily storing the transferred image data in the storage unit (see rejection of claim 1); and 
transferring the accumulated image data from the storage unit, provided between the image generating unit and the image forming unit, to the image forming unit via a second connecting unit that connects the image forming unit and the storage unit and operates at a second operating frequency higher than the first operating frequency in a case where a predetermined data amount is accumulated in the storage unit provided between the image generating unit and the image forming unit (see rejection of claim 1).

Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.

Applicant’s remarks:	Oku and Takahashi, whether considered singly or in combination, fail to disclose or suggest every claimed feature. Referring to the rejection of original claim 1 as allegedly obvious over Oku and Takahashi, the Office Action, on pages 4-5, cites Oku as teaching every feature in claim 1 except for the following features: 
the first connecting unit performing transfer of the image data at a first operating 
frequency and the second connecting unit performing transfer of the image data at a 
second operating frequency higher than the first operating frequency, and 
wherein when a predetermined data amount is accumulated in the storage unit, the 
accumulated image data is transferred to the image forming unit. 
To cure these deficiencies in Oku, the Office Action cites paragraphs [0113], [0125], [0127], and [0128] of Takahashi. (Office Action, pgs. 4-5). 
Applicant disagrees at least because the Office Action has carved these features out of claim 1 and examined them in isolation.

Examiner’s response:	The examiner disagrees that the features of the claim have been “carved and examiner in isolation”. The primary art, as shown in the rejection above, discloses the transfer of the data from the “image generating unit” to the “storage unit provided between the image generating unit and the image forming unit” and the transfer of data from the storage unit…to the image forming unit” as claimed. The primary reference is deficient in teaching the frequency of transfer between the respective units. The secondary reference teaches the frequency aspect of the claimed limitation and why it would have been obvious and beneficial to incorporate the frequency of transfer aspect into the primary reference. The examiner therefore contends that each element of the claim is taught by the combination of references without technically changing any aspects of the applied references individually.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 30, 2022